 148DECISIONS OE NATIONAL LABOR RELATIONS BOARD4.Employees classified as operating engineers, currently repre-sented by Local 375, International Union of Operating Engineers,AFL-CIO, are entitled to the work of: (a) operating heavy equip-ment at the McQueen Booster Pump Station; and (b) operating heavyequipment within the Butte concentrator department.5.Employees classified as miners, currently represented by ButteMiners Local 1, International Union of Mine, Mill, and Smelter Work-ers, Independent, are entitled to the work of operating the shuttlebelts above the coarse ore bins at Butte, Montana.6.Employees classified as electricians, currently represented by theInternational Brotherhood of ElectricalWorkers, AFL-CIO, areentitled to the work of: (a) driving electrical trucks serving elec-tricians in the Butte concentrator department; and (b) performingroutine maintenance tasks incidental to assigned repair work in theRamsey Pumping Station.7.No employee group is entitled exclusively to perform the work ofoperating overhead cranes in the concentrator building. Instead,craftsmen are entitled to perform these disputed tasks when they aremerely incidental to assigned repair work. Similarly, machinists arenot precluded from working with their steelworker helpers in per-forming rigging work which involves the use of overhead cranes.8.United Steelworkers of America, AFL-CIO, is not entitled bymeans proscribed by Section 8(b) (4) (D) of the Act, to force orrequire the Employer to assign the above work to employees who arerepresented by United Steelworkers of America, AFL-CIO.9.Within 10 days from the date of this Decision and Determinationabove, United Steelworkers of America, AFL-CIO, shall notify theRegional Director for Region 19, in writing, whether it will refrainfrom forcing or requiring the Employer, by means proscribed bySection 8 (b) (4) (D) of the Act, to assign the work in dispute to steel-workers rather than ironworkers, machinists, electricians, teamsters,operating engineers, and miners.Sheffer CorporationandDistrict Lodge No. 34 of the Interna-tional Association of Machinists,AFL-CIO.Case No. 9-CA-3602.April 20,1966.DECISION AND ORDEROn Decwxnber 10, 1965, Trial Examiner Thomas A. Ricci issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certain158 NLRB NO. 27. SHEFFER CORPORATION149affirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds than no prejudicial error was committed.'The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in the case, including theexceptions and briefs, and hereby adopts the Trial Examiner's find-ings, conclusions, and recommendations?[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Add the following at the end of paragraph 1(b) of the Recom-mended Order, and at the end of the third paragraph of the notice :[", except to the extent that such right may be affected by an agree-ment conforming to the provisions of Section 8 (a) (3) of the NationalLabor Relations Act, as amended, requiring membership in a labororganization as a condition of employment."[2.Add the following as paragraph 2(b), the present paragraph2(b) and those subsequent thereto being consecutively relettered :P (b) Notify any of the above-named employees presently servingin the Armed Forces of the United States of their right to full rein-statement upon application in accordance with the Selective ServiceAct and the Universal Military Training and Service Act, as amended,after discharge from the Armed Forces."]iWe find without merit the Respondent's allegations of bias and prejudice on the partof the Trial Examiner, at the hearing and in his Decision,because he resolved importantfactual conflicts arising in this proceeding in favor of the General Counsel and his wit-nesses.The Supreme Court has stated that even"total rejection of an opposed viewcannot of itself impugn the integrity or competence of a trier of facts."N.L.R.B. v.Pittsburgh S.S. Company,337 U.S. 656.Moreover, we have fully considered the entirerecord and the Trial Examiner'sDecision and have independently reviewed the TrialExaminer's credibility findings.We perceive no evidence of bias or prejudice on theTrial Examiner's part, nor do we find any basis for disturbing his credibility findings.SeePeter Kiewit Sons'Co.,136 NLRB 119, footnote 1.9 The Respondent excepted to the Trial Examiner's statement that, in consequence ofthe facts proved by the General Counsel in support of the essential 8(a)(3) allegationof the complaint,the burden then fell on the Respondent to prove that its discharge ofthe discriminatees herein was for economic reasons.We agree with the Respondentthat the ultimate burden of proving the allegations of the complaint at all times remainedwith the General Counsel.However, we find that the statement was merely inadvertent,and that the Trial Examiner thereby simply intended to indicate that the Respondenthad the burden of going forward with the evidence in support of its position ; not thatthe ultimate burden of proof had shifted to the Respondent.Moreover,we are satisfiedthat the General Counsel has proved by a preponderance of the evidence the violationsfound herein;therefore,we shall overrule Respondent's exception. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEA hearing in the above-entitled proceeding was held before Trial Examiner Thomas'A. Ricci on October 11 and 12, 1965, at Cincinnati, Ohio, on complaint of the Gen-eral Counsel against Sheffer Corporation, herein called the Respondent or the Com-pany.The principal issue is whether the Respondent violated Section 8(a) (3) of thestatute in the discharge of a number of employees on May 7, 1965.A brief was filedafter the close of the hearing by the Respondent.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTSheffer Corporation, an Ohio corporation, is engaged in the manufacture of hydrau-lic cylinder units and operates a plant at Lockland, Ohio.During the past 12 months,a representative period, it sold and shipped products valued in excess of $50,000from this one plant in interstate commerce directly to points outside the State ofOhio.I find that the Respondent is engaged in commerce within the meaning ofthe Act and that it will effectuate the policies of the Act to exercise jurisdictionherein.II.THE LABOR ORGANIZATION INVOLVED-District LodgeNo. 34of the International Association of Machinists,AFL-CIO,herein called the Union,is a labor organization within the meaning of Section 2(5)of the Act.HI. THE UNFAIR LABOR PRACTICESA. The principal issue of the caseLate in April 1965 there developed among the night-shift, or second-shift, employ-ees ofthe Respondent a move toward joining the Union and bargaining collectively.The Company was advised of the fact by a letter from the Union dated April 21.On the 29th Harvey Sheffer president of the Company, distributed a personal letterto each employee explaining his opposition to having any union in the plant. ByMay 4 or 5 about 30 employees had signed union authorization cards; most of theseworked during the night shift.On May 7, after the night shift had started work, theRespondent discharged all of the 27 rank-and-file employeespresentwithout a wordof advance notice.The complaint characterizes thismasslayoff as a retaliationagainstdiscrimination in employment intended to discourage self-organizationalactivitiesamong all employees of the Respondent, and therefore a violation of Section8(a)(3)of the Act.The Respondent denies any illegal motive in the mass layoff and affirmativelyasserts that the decision to discontinue the night shift rested entirely on economicconsiderations, that the lesser productivity efficiency of the night shift compared tothat of the day shift demanded the drastic action taken.The sole issue of the casetherefore is whether a preponderance of the substantial evidence on the record as awhole supports the complaint charge of illegal motivation in the one action takenon May 7.B. The union activity and the Respondent's knowledgeEdward Klieman, a night-shift turret lathe operator, called Matthew Carr, GrandLodge representative and union organizer, on April 20 to say the employees wereinterested in self-organization; the next day Carr visited Klieman at home, told himof organizational methods, and gave him union literature and about 100 authoriza-tion cards for distribution among the employees.That same day Carr wrote to theCompany to advise that union activities had started among its employees and thatKlieman would be active toward that end.Klieman then distributed the cards amongseveral other night-shift workmen, the men discussing the matterin groups at anearby restaurant and during their lunch hour in the plant in the middle of the nightshift.A number of men accepted cards for solicitation of signatures among theirfellow workmen.The Union held ameeting onMay 1, with about 30 employeespresent; again literature was distributed by several employees in part in the shopitself and in parton a generalparking lot some distance from the building.On SHEFFER CORPORATION151May 3 the Union wrote a second letter to the Company, this time setting out thenames of five additional employees who were active in the campaign-Charles Otto-way, John Brefeld, William Ruehl, Robert Riddle, and Jerry Goff.On April 29, President Harvey Sheffer distributed his letter to every employee,saying, among other things, that "it has come to our attention that certain outsidersare trying to get Sheffer employees to join a labor union.This means that thosestrangers want to take you over.We firmly believe that this would not be in yourbest interests ....We are confident that you will benefit more by retaining whatwe have created together than by the payment of initiation fees, dues, fines andassessmentsto strangers, and the strikes and the violence which always seem tofollow."A number of night-shift employees testified that they themselves signed authoriza-tion cards and distributed others to their fellow workers; Goff, Brefeld, Riddle, Ruehl,and Ottoway are among those who signed. The men discussed the progress of theircampaign in the plant during their lunch hour within hearing of supervisors in lateApril and during the week ending Friday, May 7.According to Ottoway, Night ShiftSupervisor Robert Hovencamp and Personnel Director Billy Stanley were standingidle one evening within hearing distance during the lunch hour while the men dis-cussed how many signatures had been obtained.'Ottoway said there were about31 percent, mostly from the night shift, and that the day shift had produced veryfew signatures.Klieman expressed the view it would be better to seek to obtain51 percent before attempting to proceed to an election.Riddle also recalled Hoven-camp and Stanley idling in the vicinity at night when he told the other men, as theywere discussing the progress of their campaign, that he believed 40 percent hadsigned.Employee Ruehl gave like testimony.Ottoway also testified that one evening, about the end of April, the personnelmanager saw union literature lying on his toolbox and picked it up, saying to Otto-way "Excuse me, Chuck, I see some trash on top of your toolbox I have got to getrid of."According to Ottoway, 15 minutes later Stanley passed by with the papersstill in his hands.Adams, another night-shift man, testified that during this periodStanley once asked him: "Do you know what is going on? ....What do you thinkabout it?"A few days later, still according to Adams, Stanley approached hismachine, and as the two were talking about the Union, said, "You know how thatHarvey feels about the Union ....You know what will happen with the Union."There is also testimony of Ottoway that toward the last of April Stanley calledhim to the office to talk about vacation schedules and then produced a copy of anJAM contract covering a Westinghouse plant in Elroy, Ohio.The personnel man-ager showed the employee how in that contract the rate for the job Ottoway wasperforming was lower, and added, "Do you think this is any good?Do you thinkthis will help you out?" Stanley called Ottoway to the office again about May 2 or 3and "discussed what good he thought the Union would do for the shop." Stanleywent on to say, "We are building our new plant ... everything is going all right .. .I don't think it will gain anything.Why are you backing this up personally." Riddlealso testified that Stanley called him to the office and said, "I see here that you arenot entitled to a vacation."The employee agreed he was not, and the personnelmanager then asked did Riddle have any problems.Riddle said he had none butStanley continued to insist "there had been rumors around about somebody havingsome gripes in the shop."Finally Stanley showed Riddle the JAM contract andcompared its rates with the Respondent's and closed with asking the man how he felt.Stanley denied that he spoke of the Union with any employee, or that he everreferred to the IAM contract when speaking to any of them.He said he calledemployees into the office only to discuss vacation schedules with them, a practicehe always had at this time of the year.He testified it was Klieman who called himto the machine at the end of April, pointed to a copy of the JAM contract theemployee had on his toolbox, and asked did the personnel manager have one. Stanleysaid he could not recall how the subject of the contract arose in the conversation.On the basis of Stanley's demeanor on the witness stand, of the totality of his tes-timony, and particularly of the inherent implausibility of his storyas to certain otherevents, discussed below, I do not credit him.He admitted he did have a copy of thei I find that lovencamp was a supervisor within the meaning of the Act. Fie testifiedthat he "supervised production"on the night shift, which normally had 25 to 30 em-ployees;that he had authority to recommend hiring and discharge,and that he haddone so ; that he transferred the men from one machine to anotheras need required ;that he was salaried,as distinguished from the hourly rate of all other men on the shift ;and that normally he was alone in charge of the men throughout the shift. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDWestinghouse IAM contract in his possession at the time; he also said he saw theemployees talking in groups "many times" and heard what they were saying, but thathe never heard them speak of the Union.After denying he reminded Adams ofhow Harvey Sheffer felt about the Union, Stanley said flatly he did not know howthe president "would feel about it."Later in his testimony, however, Stanley admittedthat the Union's letter of April 21-informing the Company of the incipient unioncampaign-had come to him, that he brought it to the president's attention, and thathe discussed the subject with him. In view of his status as personnel director, andthe Company's April 29 letter to all employees urging them to reject the Union,Stanley's bland disclaimer of any knowledge respecting the Respondent's attitudegreatly impairs his credibility as a witness.Moreover, Reinhart, general foreman,said he heard of the union activities "when I seen it in the shop going on .... I seenthe guys talking among themselves. I mean they were talking all over the shop."I credit the employees and find that the personnel manager, as well as other super-visors, were aware of the talk by the employees concerning the success of the cam-paign among the night-shift workmen, and that Stanley probed into their unionactivities and attempted to dissuade them by resort to the Union's contract withanother employer.C. The layoffsSometime during the week of May 3 to 7 the Respondent decided to discontinuethe entire second shift, and, as the personnel manager testified, all 27 employeesthere were "discharged."No advance notice was given any of the workmen. Hoven-camp, the shift foreman, first learned of the decision at 4:30 p.m. on Friday.Rein-hart, general foreman and responsible for overall production throughout the plant,was first told about it at 7:30 that morning.When the men arrived on schedule at5:30 p.m., all started regularly at their machines.They were then called, one ata time, into Stanley's office and told to go home.Each proceeded from the officeto gather his belongings and leave the plant; all were paid in full for the entire shifthours, although none performed further work. It took Stanley until about 8 p.m.to complete what he called discharge interviews with each of the shift employees.Stanley said that during the day on the 7th he decided on nine individuals, amongthe night-shift complement, to retain for assignment to the day shift.When speak-ing to each of them on Friday evening, however, he did not tell them that they werenot losing their jobs, but only that each should come to the plant the next morning. that I would have something that I could talk to them about, a possibility ofa job on days." These nine came in the next day, each was offered daytime work,and all but one accepted.Riddle, one of the night men, did not report for workFriday because he was not well and called the plant to so report.On the telephoneStanley told him, "It's to your best interest if you come in."Riddle explained againhe could not because his eyes bothered him, and Stanley then said, "Well, if youcould possibly get in tomorrow, I mean you should come in tomorrow." Riddle saidhe would try but still was unable to come to the plant the next day.About 12:30p.m. Stanley called him at home to say he was discharged. This was the first Riddlelearned of his layoff.D. Asserted economic explanation of the dischargesThe timing of the discharges, the clear knowledge by the Respondent that the focalpoint of organizational activities was in the night shift, the admitted opposition bythe Respondent's president to any union activities at all, the sudden, unannounceddecision coupled with the completely unorthodox method for implementing the lay-offs, and the failure of the personnel manager to includea single oneof the employ-ees specifically named in the Union's May 3 letter as activists in its behalf-these arefacts which point convincingly to an inference of illegal motivation in the extraordi-nary change in the Company's operations,a masslayoff for which there was noprecedent throughout the Company's history.To offset the compelling inference ofantiunion purpose arising from these facts, the Respondent offered testimony intendedto prove that its sole intent was to improve the Company's economic position.Twomanagement representatives were called to prove this point.Reinhart was general foreman for 51 years; his duties are to keep tab on produc-tion efficiency throughout the plant on both shifts.He testified that there had beena "constant difference, between 15 and 16 percent, between the day shift and thenight shift in efficiency"; he also admitted that this differential had existed "over anumber of years."Reinhart also said the night-shift men were no less experiencedor less trained than the day-shift employees, that both groups were of the "same type." SHEFFERCORPORATION153Gordon Cease, assistant to the president, started his testimony with the statementthat in November 1964, in consequence of a monthly inventory, the Company "dis-covered an $80,000 shortage," that this was "quite a blow" to him, and that thepresident then told him to "involve" himself. Still in this preliminary stage of hisstory, he also said this was really "a paper shortage." In his resultant inquiry,according to Cease, he soon discovered that "the cost of the materials from oursuppliers" had increased; he also said "we had been concerned all year about therising cost of direct labor."Cease then testified that it was this time that he learnedof the 15 percent differential in production efficiency between the two shifts. ` . .about the same time that we were involved in the investigating of the materials assuch, we received the annual summary sheet which is a productivity report put outby the Production Department which indicated that for year 1964 there was a 15%difference in the productivity rates of the day and night shift."Cease then explained that by application of a productivity ratio formula whichthe Company had used "historically," he concluded that abolishment of the nightshift would solve the problem that had arisen.The decision to lay off all of thesemen was his alone, and he reached it on May 3, he said.In hisdiscoursive recitalhe also said that the 15-percent adverse differentialcastingsuspicion upon the nightshift really came to his attention in January. ". . . in this discussion we more or lessdeveloped a conclusion that the night shift was an extremely unprofitable affair, wewould be better without it, because it was costing us money."He said that no deci-sion wasreached at that time. "Well, there was more orless a-no definite conclu-sions were reached at thistime,but from that time forward there wasmore or lessa series of running discussions, `how are we coming?' `what can we do?' etc."In final support of this affirmative defense of economic justification the Respondentplaced into evidence certain numerical totals from its records reflecting monthlyvalues setagainstoverall inventory, monthly sales in dollars, and direct labor costs,all for the 4 months preceding the layoff and for the next 5 monthsstartingwith May1965.Cease then explained his "historical" productivity ratio formulaas consistingof combining the total sales for any one month with the increase-or decrease, asthe case might be-in the value of the inventory, and then dividingthis resultantamount into the direct labor costs for the same period.The percentage number thenreached is what he calls the ratio of labor to production.The figures show that forthe 9 months starting January 1965 this fraction becomes, successively, 11.3, 16.0,12.8, 11.2, 12.3, 9.7, 11.4 and 10.0.Analysis, Credibility Resolution, and ConclusionThe burden which fell on the Respondent, in consequence of the facts proved bythe General Counsel in support of the essential allegation of the complaint, was toprove that the reason why it discharged all of these employees when it did so-onMay 7-was to remedy an economic disadvantage of the moment. The summaryand the selective totals extracted from the Company's general records fall short ofpersuasive proof that the changed method of operation at that time in fact wasbecause ofanychange for the worse in the operation of the night shift.And Cease'soral testimony, given in generally vague, elusive, and inconsistent terms, coupledwith other pertinent facts also appearing in the record, rather than establishing thatat that particular time the night shift was giving cause for special concern, virtuallyproves instead that matters had not changed at all on that shift, and that whateveritscondition it had always been thus and always perfectly acceptable within theframework of the Respondent's business operations.Personnel Manager Stanley said that when he hires people-and he does all thehiring-it is always pursuant to orders from the production manager.While Ceaseand Henthron-the production manager-were, according to Cease, as early asJanuary effectively concluding that inefficiency on the night shift was the cause forthe alarming shortage, Stanley was hiring additional employees to place there.Andone of the arguments he was using to recruit desired personnel was the fact that theCompany had never to his knowledge laid off employees, coupled with his assuranceof long and continued employment.Adams returned to the Company in January1965 after a 3-month absence working elsewhere. Both Reinhart and Stanley toldhim at that time he "knew what to expect with Sheffer, that they didn't have anylayoffs and hadn't had any layoffs in ten years ...." Floyd Lang asked for a jobin November 1964 but did not like to work nights; the Company offered his askingprice of $2.25 per hour, but he still did not like night work. In April 1965, 3 weeksbefore the layoff here in question, the Company called Lang back to the office, hopingbe would now accept. This time Stanley offered him 15 cents per hour above the 154DECISIONSOF NATIONALLABOR RELATIONS BOARD$2.25 and 50 hours of work weekly,with the assurance". . .he had been there for9 years himself and there had never been no layoffs, and,in other words,he told methe job looked-the work looked good in the future."With this Lang came to workon the night shift,only to be discharged the next month.Jerry Goff started to work on March 17; he was sent by an employment agencywhich the Respondent had asked to refer applicants.Goff's fee to the agency forthis referral was $192.64.He disliked having to pay such a sum and asked Stanley,during the hiring interview,could he avoid paying it by lying to the agency and thencoming to work clandestinely,so to speak. Stanley would have none of this; accord-ing to Goff,however,Stanley assured him also that there had never been layoffs here.Stanley denied having given assurances of continued employment to any employee.If he is to be believed he told each of these employees,as well as every other employeehe ever hired,at the moment of hire,precisely what the Company's ground ruleswere for putting layoffs into effect and also the refinements of recall rights for alllaid-off employees.Some time after the mass layoff the Respondent had occasionto hire a number of employees;at the hearing Stanley explained his failure to recallsome of the night men released in May, despite, in some instances,a certain degreeof seniority.He said that the Company has a "policy"that an employee with lessthan 3 months' tenure has only 1 month's recall rights, and that those who worklonger enjoy recall rights for 3 months after layoffs.He added it is also a rule ofthe Company that laid-off employees are required to keep the Company advised oncea month of their continued availability.Nothing in writing to this effect was ever given the employees;Stanley said he hadthe "policy"in his file but produced nothing. I cannot believe that at the verymoment when applicants who were desirable to the Company expressed reluctanceto accept employment Stanley would go out of his way to speak of layoffs to them;his testimony clashes with the normal pattern of human behavior.Any remainingdoubt on whether the employees correctly quoted him as promising them longemployment is dispelled by Stanley's final admission, at the hearing, that despite thecareful chats he had with every employee on the evening of May 7, when the "policy,"if it ever existed,had its moment of truth, he said not a word to any of them aboutrecall rights or any duty to keep the Company advised of their availability for work.Conceivably,although very difficult to believe, the Company may have kept thepersonnel manager in the dark during the months from January to May while it wasplanning to abolish the night shift,and even told him to add more operators. Thefact that the officers knew as much about the operations of the night shift monthsbeforeMay, or even longer, as they did later,however, cannot possibly be ignoredin evaluating the sincerity of Cease's general and conclusionary testimony.The onlydefinitive statement appearing in his entire story is that the production efficiency ofthe second shift was 15 or 16 percent below that of the day shift.All else that wasintended to point a finger at economic weakness there consisted of words variouslyrestating the decision and conclusion to do something about that group.But theproduction manager candidly admitted that this fact has always been true and knownto all.Cease himself at one point admitted he had received"weekly reports regard-ing the production of the first shift as compared with the second shift ... from theirinception. . .inApril of.1963," and that they consistently reflected the 15-percentlower productivity.It is clear therefore that the production process rate or efficiency of the night shiftas distinguished from the day group did not change at the time of these events, indeedthat it had been constant for a very long time. The so-called 15-percent differentialis the only concrete fact about the night shift of which any of the Respondent's wit-nesses spoke.But with this condition unchanged,and the"formula" for analysisof the books being the same as it had"historically"been, it follows that the Respond-ent was always aware of whatever it now claims to have "discovered"inNovember1964 or January 1965.Absent any indication of why discontinuance of the nightshift should have affected"percentage"figurewhich Cease reaches by comparingsome of the Company's total reports with others, the question arises whether thereis reason to believe the change was at all related to such computation results.Thesubstance of the Respondent's argument is that because this percentage number forcertain months following the layoff appears lower than those of the 4 immediatelypreceding months, it follows both that the change of shifts was the cause and thatthe Respondent knew this would be the effect.Post hoc, ergo propter hoc.But so far as this record shows any number of other factors could as well havecontributed to the slightly lower figure shown for three of the months-June, July, and SHEFFER CORPORATION155September.There is no showing that the constant and substantial increase in theinventory values set out in the exhibit reflect only increased production efficiency.Such things as rising costs of materials, of which Cease also spoke, or even of directinclusion of purchased stock, have not been excluded as a possible explanation forat least some of the increased inventory values.Moreover, May has a 12.3 percentequivalent, and this is greater than January and April; the August figure is 11.4 per-cent, compared with 11.3 percent for January.Nor is there any comparison withthe related figures for the prior year, or years, which would make possible appraisalof any normal, seasonal changes in the business. In these circumstances there canbe no affirmative finding that the reduced percentages shown for June, July, andSeptember were in any way related to the Respondent's action in discontinuing thenight shift in May. In short, the Respondent has not supported with probative evi-dence its assertion that the action was taken because of, and to remedy, an economicadverse condition. .I find instead, on the total record, that the condition and per-formance of the night shift did not undergo any substantial change during the sig-nificant period preceding the layoffs.Klieman and Ottoway, two of the six employees named in the Union's letter ofMay 3 to the Company, left their jobs voluntarily on May 5 and 6, respectively. Theother four-Brefeld, Ruehl, Riddle, and Goff-were effectively discharged and neverrecalled.The fact that although the personnel manager selected nine employees forretention he kept none of these four, and that later, when rehiring, he recalled noneof them, is cumulative indication of an intent to discourage union activities in -theentire decision to discontinue the shift.Stanley, who did the choosing, explainedall of this as nothing more than mechanical application of a longstanding companypolicy, resting fundamentally on the principle of seniority.Like other of his testi-mony, this explanation, taken in its entirety, is unpersuasive.To start with, Stanley's statement that he applied a company policy in making theselection is not true if only because he also said he knew of no previous layoffs inthe history of the Company.Whatever he did that day he did for-the first time.He also said he applied' a separate seniority group to each shift and, within the shift;separate seniority "by department," presumably within job classifications.Thissecond assertion is effectively weakened by the fact that despite the formality of hisinterviews Friday evening, when he said he actually "discharged" everyone of theemployees, and the further artificial pretense of offering them "employment" the nextday, all eight of the men who continued with the Company retained the full senioritythey had accumulated on the night shift.What this means, in substance, is that hereally did not distinguish between the two shifts so far as tenure with the Companywas concerned; what he did was decide arbitrarily who to keep and who to release,disregarding single shift seniority when he wished and advancing it as justificationwhen the individual situation fits.In fact, mathematical analysis of the seniority of all of the Company's employeesat work during the critical week in May shows that Stanley's selection effectively fol-lowed plantwide seniority, in direct contradiction of his oral testimony.There were97 men on the payroll; in terms of years-a round figure-their average seniority was2.47 years.The average seniority of the nine whom Stanley chose to "recall" onSaturday-even including Adams, hired in January 1965, and Leach, the porter, whocame in March 1965-was 3.1 years. Of the "total group, 25 had worked less than1year; 9 of these were on the night shift.As Stanley in fact favored those holdingplantwide seniority although working on the night shift, and even conceded theirretention of that favored position thereafter, his contention that none of the ninejunior men on the night shift was entitled to be judged together with the junior menon the day shift loses all persuasion.Moreover, there is evidence by company representatives respecting the worth ofthe night men as individual employees which tends to make the personnel manager'sfirst-time use of separate shift seniority-in those cases where he did apply it-seemillogical.The supervisor admitted that the night men were no less experienced ortrained than the day men; that both groups were of the "same type." But if this wasso, and if in truth it was the nightshift as such that occasioned the change in schedule,there was no real reason for Stanley to release Cooper, a turret lathe operator, whileretaining Browne, of the day shift, who had less seniority, or G. Waters, a drill press-man, while retaining Yuach, hired after him, or Beasley, a tool crib attendant, alsosenior to a day man.As he continued with his testimony Stanley injected another element of distinc-tion; he called some of the men trainees, as distinguished from regular machine oper- 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDators.But the periodic increases which new employees received, while being calledtrainees, were automatic, and therefore it does not appear that such status necessarilymeant lesser competence.At one or two points Stanley also justified individualselection as guided by his personal opinion of a man's "skill."In sum, I do not credit the personnel manager's testimony and his assertion thathis failure to retain any of the employees known to be active union proponents wasin fact based on time-honored and purely economic considerations.And, on thetotal record,I can place no credence on the testimony of Cease, the assistant to thepresident,that he decided to discontinue the night shift because it was unprofitableand that his knowledge of the union activities of the moment had nothing to do withhis action.I conclude,on the basis of the foregoing considerations,and on therecord in its entirety,including such minor matters as are relevant to the main issuebut not of sufficiently substantive materiality to warrant minute recital in this report,that the Respondent discontinued its night shift on May 7, 1965, for the purpose ofdiscouraging the prounion activities of its employees.The charge was filed on behalfof four of the men who lost their jobs that daysin consequence,and only those fourare named in the complaint.Accordingly I find that by discharging Robert R. Riddle,William Ruehl, John R. Brefeld, and Jerry Goff the Respondent violated Section8(a) (3) and(1) of the Act,as alleged in the complaint.IV.THE EPFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set out in section 111, above,occurring in connec-tion with the operations of the Respondent set out in section I, above, have a close,intimate,and substantial relation to trade,traffic,and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has committed certain unfair labor practices,I shall recommend that it be ordered to cease and desist from such conduct and totake certain affirmative action designed to dissipate its effect.Riddle,Ruehl, Brefeld,and Goff were still in discharge status at the time of the hearing; the Respondentmust therefore be ordered to reinstate them to their former or equivalent positions,and to make them whole for any loss of earnings they may have suffered becauseof the illegal discrimination against them in their employment.Backpay shall becomputed in accordance with the formulas and methods prescribed by the Board inF.W. Woolworth Company,90 NLRB 289, and the assessment of interest shall becomputed in the manner prescribed by the Board inIsis Plumbing & Heating Co.,138 NLRB 716. In view of the nature of the unfair labor practices committed, thecommission of similar and other unfair labor practices reasonably may be antici-pated.I shall therefore recommend that the Respondent be ordered to cease anddesist from in any manner infringing upon the rights guaranteed to its employees bySection 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer within the meaning of Section 2(2) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.By discharging Robert R. Riddle, William Ruehl, John R. Brefeld, and JerryGoff on May 7, 1965, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and theentire record in the case, I recommend that the Respondent, Sheffer Corporation,Lockland, Ohio, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against employees because of theirexercise of the right to self-organization or to join labor organizations. SHEFFER CORPORATION157(b) In any other manner interfering with, restraining, or coercing employees inthe exercise of their right to self-organization, to form labor organizations, to joinor assist District Lodge No. 34 of the International Association of Machinists, AFL-CIO, or any other labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activity for the purposes of col-lective bargaining or other usual aid or protection, as guaranteed in Section 7 of theAct, or to refrain from any or all such activities.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Offer Robert R. Riddle, William Ruehl, John R. Brefeld, and Jerry Goffimmediate and full reinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges previously enjoyed,and make them whole for any loss of pay they may have suffered by reason of thediscrimination against them in the manner set out under the section of this Decisionentitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payments, timecards,personnel records and reports, all other records necessary to analyze the amount ofbackpay due under the terms of this Recommended Order.(c) Post at its place of business at Lockland, Ohio, copies of the attached noticemarked "Appendix." 2 Copies of said notice, to be furnished by the Regional Direc-tor for Region 9, shall, after being duly signed by the Respondent's representative,be posted by Respondent immediately upon receipt thereof, and be maintained byit for a period of 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered, defaced, orcovered by any othermaterial.(d)Notify the Regional Director for Region 9, in writing, within 20 days fromthe date of receipt of this Decision, what steps the Respondent has taken to complyherewith .321f this Recommended Order is adopted by the Board,the words"a Decision andOrder"shall be substituted for the words "the Recommended Order of a Trial Examiner"in the notice. If the Board's Order is enforced by a decree of a United States Court ofAppeals, the notice will be further amended by the substitution of the words "a Decreeof the United States Court of Appeals, Enforcing an Order" for the words "a Decisionand Order."8 If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for Region 9, in writing, within 10 days of thedate of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership by any of our employees in DistrictLodge No. 34 of the International Association of Machinists, AFL-CIO, or inany other labor organization, by discharging or otherwise discriminating againstemployees in regard to their hire or tenure of employment or any other termor condition of employment.WE WILL offer Robert R. Riddle, William Ruehl, John R. Brefeld, and JerryGoff immediate and full reinstatement to their former or substantially equiva-lent position, without prejudice to their seniority or other rights and privilegespreviously enjoyed, and WE WILL make them whole for any loss of pay theymay have suffered as a result of the discrimination against them, in the mannerdescribed in the Trial Examiner's Decision.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their rights to self-organization, to form, join, orassist any labor organization, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from any or all suchactivity. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees aie free to become or remain,or to refrain from becoming orremaining,members of any labor organization.SHEFFER CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employees if presently serving in theArmedForcesof the UnitedStates oftheir rightto full reinstatement upon applica-cation in accordancewith theSelective ServiceAct and theUniversal Military Train-ing and ServiceAct, as amended,after discharge fromthe ArmedForces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or coveredby anyother material.If employees have anyquestion concerning this notice or compliance with its pro-visions, theymay communicatedirectly withthe Board'sRegionalOffice,FederalOffice Building,Room 2023,550Main Street,Cincinnati,Ohio, Telephone No.684-3627.Kem Distributing CompanyandTruck Drivers&Helpers LocalUnion No. 728.Case No. 10-CA-6195.April 20,1966DECISION AND ORDEROn December 15, 1965,Trial Examiner William F. Scharnikowissued his Decision in the above-entitled proceeding,finding that theRespondent has engaged in and is engaging in certain unfair laborpractices alleged in the complaint and recommending that it ceaseand desist therefrom and take certain affirmative action, as set forthin the attached Trial Examiner's Decision.Thereafter,the Respond-ent filed exceptions to the Trial Examiner'sDecision and a supportingbrief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connectionwith thiscase to a three-memberpanel [ChairmanMcCullochand Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearingand finds thatno prejudicial error was committed.Therulings arehereby affirmed.The Boardhas considered the TrialExaminer's Decision,the exceptions and brief, and the entire record inthis case,and herebyadopts thefindings, conclusions,and recom-mendationsof the TrialExaminer.[The Board adopted the TrialExaminer's RecommendedOrder.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe complaint alleges, but the answer of the Respondent,Kern Distributing Com-pany, denies,that on or about July 14, 1965, the Respondent committed unfair laborpractices affecting commerce within the meaning of Sections 8(a)(1) and (3) and2(6) and(7) of the NationalLaborRelations Act, as amended,29 U.S.C., secs. 151,et seq.,herein called the Act,by discharging,and thereafter failing and refusing to158 NLRB No. 16.